DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-6, 9-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 and 14 are incomplete with regard to a permeate chamber for the membrane module, e.g. for collecting permeate flowing out of the hollow portions of the hollow fiber membranes. The module inlet, outlets are also lacking in the hollow fiber membrane module or device.  Additional claims either are depending from claims 1 or claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (20200206689) in view of Matsumoto el al (2016/0317972).  Kobayashi et al disclose a method for filtering a liquid through a hollow fiber membrane module having the structure of hollow fiber membranes potted at both ends with the lower end closed and the upper ends open placed within .  
As to claim 14, the fluid to be treated in directed from feed inlet (8) of cap 7, and passes through holes in the lower potting of the hollow fiber membrane module to the outside of the hollow fibers (in the chamber formed by the housing (3), the filtrate is obtained in chamber (6), (Fig. 1, elements 1, 4, 5, 6, 7, 8, 9).  
Claim 1 further requires that “the total area of opening or openings for introducing liquid fed from the outside of the second adhesion fixing portion (lower fixing medium or portion) of at least on through hole provided outside an outer perimeter of the hollow fiber bundle is 80% or more of the total ae of an opening or openings of all through holes”, including holes provided within the central part of the bundle. 
Kobayashi et al do not limit the opening area around the bundle to a particular percentage. However; the skilled artisan at the time this invention was made would have been motivated to provide the discharge openings area to a total desire percentage, depending on the volume of fluid to be treated, the size of the module, the required membrane surface area or packing required for a predetermined use and the pressure requirement in a particular filtration process.  Due to the large ratio of the bundle, the skilled artisan at the time this invention was made would have been able to provide a more large number of holes in a larger space ratio outside of the bundle, as required for 
Matsumoto el al (2016/0317972),  disclose a potted hollow fiber membrane module within a housing, and directing the feed fluid to the chamber in the housing, removing permeate from within the hollow fiber, the feed side has opening areas between the housing and the potting material and an open area between the potted module and the housing, which area is substantially open, e.g. does not include a potted region or fixing member in touch with the housing, as in Kobayashi et al (Fig. 36, 34 Figs. 1, and 2).  The module allows the passage around the outside of the module and though an opening area between the housing and the module that is substantially larger than 80% (area 24, Fig. 36).  This area is used for providing an outside in filtration process, in which the filtrate is collected within the hollow fibers lumen. Additional holes passing fluid through the potting material are further disclosed (elements 213). The skilled artisan, at the time this invention was made, in designing a filtration module of hollow fibers membranes that directs the feed fluid from the lower fixing medium (lower potting or fixing member), would have been motivated to direct the feed to the chamber defined by the housing between the fixing members a channel or channels provided through the potting or fixing material, or through channels provided between the housing and the potting material, or through a common central pipe, as known in the art, and design the area percentage of openings according to the fluid to be filter volume to be handled, the velocity required along the fibers in the bundle, and corresponding size of the bundle.  Selecting openings that are large as in Matsumoto et al areas outside the bundle, or openings that have a more close area, and that are provided through the fixing member, as in Kabayashi et al, is considered an Applicant’s obvious design choice, in the absence of any unexpected results; e.g. for the mere purpose to tailor the openings for a predetermined fluid velocity depending on the fluid volume to be treated.
Claims 15,

As to claims 11 and 12, in both references above the openings extent along the outer perimeter of the membrane bundle (lower fixing member).
Claim 14 corresponds to the use of the apparatus as discussed in the combination of references above; the process is independent of the particular opening percentage and holes position with respect to the module. A liquid, such as water, is predicted to pass through the membrane module if the membrane is the same, and it will pass from the outside of the membranes to the inside to the fibers, and will be further collected outside the open side of the membranes (in a filtrate chamber) for further discharge.
As to claims 15-16, a plurality of passages are provided outside the perimeter of the hollow fiber bundle (see elements 11, which passages are provided between the bundle and the housing and through the hollow fiber membrane module lower potting material (5). These claims correspond with the structure of the apparatus used and discussed in the references above as pertaining to the structure of claim 1.
Claim 19 is covered by the discussion of claim 15 above (see element (8) or inlet to the module.

Claims 2-6, 9, 10, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (20200206689)  in view of Matsumoto el al (2016/0317972) as applied to claims 1, 14, and dependent claims above, and further in view of JPH22832 (A)( hereinafter JPH'832). The references discussed above fails to provide the hollow fiber membrane module with the protective member or mesh material as claimed in these claims, and in the particular position with respect to the fixing members.
JPH'832 teaches protecting a membrane bundle in a membrane module, by surrounding the hollow fibers with a protective mesh or screen material capable of allowing the passage of liquid therethrough, for protecting the fibers from growth, and peeling between the sealing material, which improves the quality of the membrane module.  The location of the mesh material is shown in this reference (paragraph [0017]-[0020], Fig. 7, element 11; claim 6, abstract, or entire translation). The screen or mesh also is expected to prevent the impact of the fluid contaminants on the membrane surface, to restrain movement of the hollow fibers membranes, and to act as a prefilter. Therefore; the skilled artisan at the time this invention was made would have been motivated to improve the membrane module by providing the mesh material surrounding the membrane module and holding the ends of the screen or mesh material in the potting material in the module of Kobayashi et al in combination with Matsumoto et al, since the screen or mesh is suggested for hollow fiber membrane modules for liquid filtration, and for the advantages suggested in JPH'832. The positioning of the protective member of mesh is disclosed in the JPH'832 reference, and covers the claims above.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. Applicant mainly argues that the openings areas outside the bundle are 80 percent or more (higher than 80%) of the total opening area including through holes in the central part of the bundle. The Examiner explain in the previous office action and it is stated above, that the percentage number is not stated in the references, and that openings outside the bumble or surrounding the bundle and within the bundle are disclosed in the references discussed above.  Matsumoto et al provides a channel between the housing and the membrane bundle, for passing feed fluid to the chamber; and further shows (Fig. 36, element 24), that the space can be selected to be larger than 80%, because that big channel for passing feed fluid is open except for the space occupied by scrubs holding the lower potting element.  The bundle is also provided with additional holes within the hollow fibers in the lower fixing member (elements213), and the space outside the bundle is substantially large with respect to the total number of holes at the potting o lower fixing member (208).  Therefore, Kobauashi et al provides holes surrounding the bundle in the lower membrane, and Matsumoto suggests, that the potting element does not need to touch the housing, but that a more open space can be provided for fluid passage, one skilled in the art can choose and pick the desire design and size of the passage depending membrane packing density desire and fluid conditions, such as for a fluid of larger density or degree of contaminants, the skilled artisan would have been motivated to increase feed fluid passages outside or inside the module, e.g. to facilitate its passage and to maintain a desired feed fluid pressure in the chamber, in the absence of unexpected results.  For these reasons, the rejection is maintained as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference US 5,192,478 discloses a hollow fiber membrane module and a shell or sleeve around the module held on the tube sheets or potting fixing member.  US 5,032,269 discloses the benefits of wrapping the module with a sleeve.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/ANA M FORTUNA/               Primary Examiner, Art Unit 1779